Per Curiam.
The suit in this ease was brought to recover damages for personal injuries. The trial resulted in a verdict for the plaintiff for $1,000. The defendant obtained a rule to show cause and now writes down eight reasons for a new trial. The first of which is, the verdict is against the weight of the evidence. This we think is so and the rule to show cause should be made absolute. We may also add that it was not error for the trial court to refuse to admit in evidence the record and proceedings between the. above-named parties in the Workmen’s Compensation Bureau of New Jersey.
The rule to show cause is therefore made absolute.